Citation Nr: 1114000	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-50 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to a disability rating greater than 20 percent for left shoulder arthropathy with recurrent dislocations.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1983 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which continued a 20 percent disability rating for the Veteran's left shoulder disorder.

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in October 2010.  A transcript of this proceeding has been associated with the claims file.

The Veteran is unemployed, and has attributed such to his service-connected left shoulder disorder.  The Court of appeals for Veterans Claims (the Court) has held that a claim for increased evaluation includes a claim for TDIU where there is evidence of unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU has been added to this appeal to reflect the Veteran's allegations and current precedent.


FINDINGS OF FACT

1.  The Veteran is right handed, the left upper extremity is the minor extremity.

2.  The Veteran's left shoulder arthropathy with recurrent dislocations is manifested by painful motion to slightly above shoulder level, guarding of movement, and episodes of dislocation.  There is no ankylosis or loss of the head of the humerus.

3.  The Veteran is not shown to be unable to obtain or retain substantially gainful employment due to his single service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 percent for left shoulder arthropathy with recurrent dislocations have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5200 to 5203 (2010).

2.  The criteria for assignment of a TDIU have not been met. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his left shoulder disorder is more disabling than indicated by the VA examination report or outpatient treatment records.  He alleges that there is a disproportionate impact on his occupational functioning.  At the October 2010 hearing, he stressed his difficulty in reaching or lifting.  He reported that due to pain, he missed a lot of days of work, and had lost jobs as a result.  He did not allege recent worsening of his disability.

Factual Background

Service treatment records show that the Veteran injured his left should while "horse playing" in March 1984.  Particularly, X-ray examination revealed an anterior dislocation of the left shoulder.  Subsequent service treatment records show complaints regarding the left shoulder dislocation.  Service treatment records also note that the Veteran is right handed.

The Veteran submitted a claim for service connection for a left shoulder disorder in October 1985 and by rating decision dated in February 1986 the RO granted service connection for history of recurrent dislocation of left shoulder, assigning a noncompensable disability rating effective March 21, 1985, the day after the Veteran's discharge from military service.  Subsequently, by rating decision dated in May 1988 the RO increased the rating for the left shoulder to 20 percent effective March 14, 1988, the date of the Veteran's claim for an increased rating.  This 20 percent rating was continued by rating decision dated in February 2003.  In January 2009 the Veteran submitted the current claim for an increased rating for his left shoulder disorder.     

Evidence relevant to the current level of severity of the Veteran's left shoulder disorder includes VA treatment records dated through July 2009 and a VA examination date in May 2009.  Specifically, VA treatment records reveal ongoing complaints of left shoulder problems.  In October 2006, the Veteran reported that his left shoulder "pops in and out all the time."  X-ray showed degenerative changes and flattening of the humeral head.  Calcification or a loose body was indicated.  In July 2008, the Veteran reported his shoulders were bothering him; the prior month his complaints had been limited to the hips, legs, and low back.  He reported some problems putting a shirt on over his head.  There was no joint tenderness on the left, but impingement and bottle cap signs were positive.  X-rays in August 2008 also showed a possible loose body or irregularities at the edge of the structure.

An orthopedic consultation was conducted in December 2008.  At that time the Veteran complained of recurrent left shoulder dislocations.  He experienced a feeling of "popping out" of the socket.  He would reduce the dislocations himself without medical care.  The occurrences were most common at night.  Physical examination showed abduction and flexion to 110 degrees each.  There was 1+ laxity of the joint anteriorly and posteriorly.  Impingement signs and apprehension testing were positive.  Physical therapy was recommended.  

A magnetic resonance imaging (MRI) scan with contrast was performed in February 2009.  The arthrography did not show any subdeltoid extravasion.  Significant degenerative changes were see, as well as loose bodies, lesions, and increased capsular volume.  The reviewing doctor noted that impingement symptoms were lessened.  Surgery was not recommended.  Joint tenderness was noted in April 2009.

A VA examination was performed in May 2009.  The examiner verified that the Veteran is right handed.  The veteran reported that he had daily left shoulder pain that comes and goes.  The duration varied.  He experienced popping, but no swelling or grinding.  He had several dislocations in the past that he reduced himself; he tried to avoid using the left arm because it dislocated so easily. He had difficulty working overhead.  The Veteran reported that he was unemployed, but stated that it was not due to his shoulder problem.  On physical examination, there was mild pain of the left shoulder with palpation.  Strength was 5/5.  Flexion and abduction were each to 110 degrees.  Internal rotation was to 60 degrees, and external rotation was to 90 degrees.  There was pain with all movements, but no additional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive use.  X-ray showed a Hill-Sachs deformity, a Bankart deformity due to multiple prior dislocations, mild acromioclavicular joint arthropathy, and narrowing of the glenohumeral joint with osteophyte formation.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.    

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

For VA purposes, normal range of shoulder motion is: forward elevation (flexion) 0 to 180 degrees; shoulder abduction 0 to 180 degrees; internal rotation 0 to 90 degrees; and external rotation 0 to 90 degrees. Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

There are several options for evaluation of a shoulder disability.  DC 5200, for ankylosis of the scapulohumeral joint, is not applicable, as there is no evidence of ankylosis of the left shoulder.  Significantly, the Veteran has retained some degree of movement of the left shoulder joint.  

DC 5201 rates shoulder disability based on the degree of motion of the arm relative to the side; no compensable rating is available for any movement above shoulder level.  Shoulder level is considered to be 90 degrees from the side of the body.  All examiners have noted range of motion of the left arm to be above that height in flexion and abduction, even upon consideration of additional functional impairment due to pain, weakness, fatigue, lack of endurance, or incoordination.  Noted difficulty with overhead reaching still encompasses motion above shoulder level.  The Veteran's range of motion to 110 degrees does not meet the criteria for assignment of the next higher, 30 percent evaluation under DC 5201, which is assignable for limitation of motion to 25 degrees from the side for the minor extremity.

DC 5203, for impairment of the clavicle or scapula, does not contemplate assignment of any evaluation in excess of 20 percent, and therefore need not be considered in the context of the claim for increased evaluation.

The Veteran is currently evaluated under DC 5202, for other impairment of the humerus.  A 20 percent evaluation is assigned under this Code for recurrent dislocations of the scapulohumeral joint.  The frequency of the dislocations and scope of guarding of arm movements is not relevant because the extremity involved here is the nondominant, or minor, one.  Higher evaluations are available when there is impairment of the humeral head.  Complete loss of the head, or flail shoulder, is rated 70 percent disabling.  Nonunion at the humeral head, or a false flail joint, is rated 50 percent disabling.  A 40 percent evaluation is assigned for fibrous union of the humeral head.

There is no finding of abnormally loose movement indicating a flail joint, nor does the Veteran allege such movement.  The head of the humerus is intact, as shown on repeated X-rays.  There is no finding or indication of nonunion of the humeral head, nor is any fibrous growth shown on repeated testing.  At most, a Hill-Sachs lesion, indicating a compression fracture of the head, is present.  Dorland's Illustrated Medical Dictionary 1018 (30th Ed. 2003).  This flattening of the humeral head is not the functional equivalent of fibrous union of the humeral head.  Thus, an increased evaluation is not warranted under DC 5202.

The Board also finds that no higher evaluations can be assigned pursuant to any other potentially applicable diagnostic codes.  Because there are specific diagnostic codes to evaluate shoulder disabilities, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability); Butts v. Brown, 5 Vet. App. 532 (1993).

The Board has also considered his statements that his left shoulder disorder is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's left shoulder disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  A disability rating greater than 20 percent for left shoulder arthropathy with recurrent dislocations is not warranted.

Extraschedular Consideration

The record shows that the Veteran is currently unemployed.  As such, the Board must adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b) (1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's left shoulder disorder.  The competent medical evidence of record shows that his left shoulder disorder is primarily manifested by pain and some tenderness.  The applicable diagnostic codes used to rate the Veteran's left shoulder disorder provide for ratings based on limitation of motion.  Furthermore, the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  Because the first prong of the Thun test is not met, further consideration under 38 C.F.R. § 3.321 is not necessary.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 

TDIU

Additionally, in light of the Veteran's allegations of the impact of the left shoulder disorder on his ability to obtain or retain substantially gainful employment, entitlement to a higher total disability evaluation based on individual unemployability has been considered.  38 C.F.R. § 4.16; Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, the Veteran is not shown to be unemployable due to his left shoulder disorder.  The left shoulder disorder is the Veteran's sole service-connected disorder.  Although the Veteran alleges at time that he has missed extensive work and lost jobs due to left shoulder problems, at other times, particularly during the May 2009 VA examination, he has indicated other problems caused his unemployment.  The Veteran has received treatment for substance abuse, for example.  Further, the vocational rehabilitation findings contained in the claims file indicate that the Veteran remains able to perform some work, albeit of a more sedentary nature.  The Veteran himself alleges only that he cannot perform manual labor.

Therefore, the Board concludes the Veteran is not unemployable due to his service-connected disability.  The Veteran's left shoulder disorder may interfere with some types of work, but would not prevent him from obtaining work.  The record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter dated in June 2009.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records and complete VA outpatient treatment records.  The Veteran did not identify any private treatment records pertinent to the appeal.  While the Veteran was referred by VA for emergency room treatment at a private facility in July 2009 following a car accident to "check out if everything is ok," it is not indicated that he actually went for such treatment.  The Veteran also does not allege any left shoulder injury or complaint with regard to the accident.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A VA examination was conducted in May 2009.  The examiner made all required findings and fully described the current disability.  The examination is adequate for adjudication purposes.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


  (CONTINUED ON THE NEXT PAGE)
ORDER

A disability rating greater than 20 percent for left shoulder arthropathy with recurrent dislocations is denied.

A TDIU is denied



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


